Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 1 of 14

AO 106 (Rev. 04/10) Application for a Search Warrant (Modified: WAWD 10-26-18)

 

 

 

FILED _W_S—SSsC LODGED
UNITED STATES DISTRICT COURT peceven
for the 06/23/2021
Western District of Washington wuesrean SUS PITRE COURT
BY. «DEPUTY

 

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

A white 2011 Ford Fusion, more fully described in
Attachment A

Case No. 3:21-mj-05138

Nee Nee Nee nee Nee eee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

A white 2011 Ford Fusion, more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
i property designed for use, intended for use, or used in committing a crime;
(1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 113(a)(3), (a)(6) Assault With a Dangerous Weapon, Assault Resulting Serious Bodily Injury, Possession
18 U.S.C. § 922()) of a Stolen Firearm

The application is based on these facts:
v See Affidavit of FBI Special Agent Lissa A. Eastvold-Walton, attached hereto and incorporated herein by reference.

[| Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [V |oy rel

  
 

i. psy) [| Th
aL Aff
(7 ZZ (Applicant's signature .

Lissa A. Eastvold-Walton, Special Agent
Printed name and title

 

© The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.
P P

Date: 06/23/2021 a bu rede l <a he

Judge’s signature

City and state: Tacoma, Washington Hon. Theresa L. Fricke, United States Magistrate Judge
Printed name and title

 

 

USAO: 2021R00719
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 2 of 14

ATTACHMENT A
Description of Property to be Searched

A white 2011 Ford Fusion SE, Washington license plate number BYT5853,
VIN number 3FAHPOHA7BR123525, registered to Spencer Howard,
which was seized by the Puyallup Tribal Police Department for evidence
preservation and is currently located FBI’s secure storage facility in Seattle,

Washington.
ATTACHMENT A - 1 UNITED STATES ATTORNEY
USAO # 2021R00719 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 3 of 14

ATTACHMENT B

Description of Items to be Searched for and Seized

This warrant authorizes the government to search for and seize:

1. Evidence, instrumentalities, and/or fruits of the violation of Title 18, United

States Code, Sections 113(a)(3) and (a)(6) (assault with a dangerous weapon and assault

resulting in serious bodily injury) or 922(j) (possession of a stolen firearm), including but

not limited to the following items:

Firearms and firearms-related items, including but not limited to shells,
casings, magazines, ammunition, and holsters, or other dangerous
weapons;

Items of personal property that tend to identify the person(s) in

control or ownership of the vehicle, including but not limited to
photographs, mail, identification documents, and keys;

Electronic devices, such as cell phones (the government would not
search any such devices without first securing a separate search
warrant);

Bodily (serological) fluids, including but not limited to blood and saliva,
and items which may contain such fluids, including but not limited to
clothing, shoes, and floor and vehicle surfaces;

Firearms or explosive residue, including any items or surfaces which
may contain such residue;

DNA evidence, including any items which may contain DNA of the
perpetrator(s), witness(es) or victim(s);

Trace evidence, including but not limited to flesh, hair and skin, and
items which may contain such trace evidence, including but not limited

to fabric, shoes and clothing;

ATTACHMENT B - 1 UNITED STATES ATTORNEY
USAO # 2021R00719 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 4 of 14

e Control samples for comparison analyses, including but not limited to
carpet and fabric.
e Latent fingerprints, including surfaces which may contain latent
fingerprints;
e Major or “full” inked case fingerprints, including all palm surfaces
of possible perpetrator(s), witness(es) or victim(s) for comparison

analysis.

ATTACHMENT B - 2 UNITED STATES ATTORNEY

USAO # 2021R00719 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 5 of 14

AFFIDAVIT

County of Pierce )
State of Washington
Lissa A. Eastvold-Walton, being first duly sworn on oath, deposes and says:
INTRODUCTION AND AGENT BACKGROUND

1. Tama Special Agent (SA) with the Federal Bureau of Investigation (FBI)
and have been so employed since June of 2014. I am assigned to the Seattle Division of
the FBI and currently work from the FBI office in Tacoma, Washington. Prior to
becoming a SA, I was employed as a licensed professional counselor and attended
graduate school to earn a doctoral degree in rehabilitation psychology. As a Special
Agent, I have participated in numerous investigations involving, but not limited to, mail
fraud, wire fraud, public corruption, health care fraud, physical and sexual assault, child
pornography, bank robbery, arson, kidnapping, firearms, and crimes on Indian
Reservations and military bases. I have gained experience through training at the FBI
Academy and everyday work relating to conducting these types of investigations.

2. Jaman investigative or law enforcement officer of the United States within
the meaning of Section 2510(7) of Title 18, United States Code, in that I am empowered
by law to conduct investigations and to make arrests for federal felony offenses.

3. The facts set forth herein are based on my own personal knowledge,
knowledge obtained from other individuals during my participation in this investigation,
including other law enforcement officers, interviews of cooperating witnesses, review of
documents and records related to this investigation, communications with others who
have personal knowledge of the events and circumstances described herein, and
information gained through my training and experience. Because this affidavit is
submitted for the limited purpose of determining whether there is probable cause in
support of the application for a search warrant, it does not set forth each and every fact

that I or others have learned during the course of this investigation. I have set forth only

AFFIDAVIT OF SA LISSA A. EASTVOLD-WALTON - 1 UNITED STATES ATTORNEY

USAO # 2021R00719 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 6 of 14

the facts that I believe are essential to establish the necessary foundation for an order
authorizing a search warrant.

4. This application is being presented by reliable electronic means pursuant to
Federal Rules of Criminal Procedure 4.1 and 41(d)(3).

INTRODUCTION AND PURPOSE OF AFFIDAVIT

5. — This affidavit is submitted for the limited purpose of establishing probable
cause to search the following vehicle, as particularly described in Attachment A to this
Affidavit:

A white 2011 Ford Fusion SE, Washington license plate number BYT5853,
VIN number 3FAHPOHA7BR123525, registered to Spencer Howard,
which was seized by the Puyallup Tribal Police Department for evidence
preservation and is currently located at the FBI’s secure storage facility in
Seattle, Washington.

I seek the Court’s authorization to search the above vehicle for evidence of violations of
Title 18, United States Code, Sections 113(a)(3) and (a)(6) (assault with a dangerous
weapon and assault resulting in serious bodily injury) and 922(j) (possession of a stolen
firearm), for which any person may be charged. The evidence I seek is described in
detail in Attachment B hereto.
SUMMARY OF PROBABLE CAUSE

6. At approximately 3:15 a.m. on June 21, 2021, officers from the Puyallup
Tribal Police Department (PTPD) and the Tacoma Police Department (TPD) responded
to 911 calls about shots fired at 2101 E. 38" Street in Tacoma, Washington (the
“Residence”). The Residence is located within the exterior boundaries of the Puyallup
Indian Reservation and is a tribal housing property owned by the Puyallup Tribe. A
woman with the initials SS is the registered tenant for the Residence.

7. First responders found an unconscious male (TB) with three gunshot
wounds in the yard of the Residence near the western fence. A Ruger SR9c 9 mm
handgun was located next to TB, and his girlfriend, SL, was by his side. SL became

agitated while officers were on scene and at one point screamed, “I shot him.” SL also

AFFIDAVIT OF SA LISSA A. EASTVOLD-WALTON - 2 UNITED STATES ATTORNEY

USAO # 2021R00719 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 7 of 14

said that JS (her ex-boyfriend) had shot TB. SL is the daughter of SS, the tenant of the
Residence. Law enforcement briefly detained SL at the scene due to her erratic behavior
and then released her.

8. The first TPD officer on scene has reported that he was told by a PTPD
officer that JS is upset because his ex-girlfriend, SL, is now dating TB. The PTPD
officer also reported that JS had arrived at the scene in a white Ford Fusion while SL and
TB were standing outside, and that JS used an AR-15 and a Glock 17 to shoot from the
driveway at TB several times. Finally, the TPD officer was told by the PTPD officer that
TB fired back with a Taurus handgun before falling to the ground, and that JS fled the
scene in the white Ford Fusion. I am working to obtain more specific information about
the source of this information and how it was obtained by the PTPD officer.

9. A neighbor told first responders that she was inside her house when she
heard gunshots. The neighbor said she came outside and saw TB and SL running away
as more shots were being fired. She also said that she could see flashes and that a vehicle
left the scene at a high rate of speed.

10. TB was transported by ambulance to St. Joseph Medical Center in Tacoma,
Washington. As of June 22, 2021, TB is on a ventilator and has not regained
consciousness.

11. Law enforcement located two additional firearms at the Residence. An
AR-15 semi-automatic rifle was found on the ground next to a red Ford Mustang parked
in the driveway of the Residence, and a Glock 17 handgun was located on the ground
behind a second vehicle in the driveway. Seventeen shell casings were recovered from
the scene.

12. JS arrived by private vehicle at Tacoma General Hospital, and was
subsequently transferred by ambulance to St. Joseph Medical Center where he underwent
surgery for a bullet wound to the stomach. Before JS was taken into surgery, a detective
from PTPD interviewed him. JS told the detective that he had been at an informal

memorial a half block away from the Residence with two friends, MB and EF. The

AFFIDAVIT OF SA LISSA A. EASTVOLD-WALTON - 3 UNITED STATES ATTORNEY

USAO # 2021R00719 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 8 of 14

memorial is for a Puyallup tribal member who was killed in 2019. JS reported that his
friend MB left the memorial and went to the Residence where he spoke to SL, who is
JS’s ex-girlfriend. MB called JS down to the residence and told him that SL wanted to
speak with him. JS said that he then walked to the Residence, where he had a friendly
conversation in the yard in front of the house with SL. JS reported that at some point
during this conversation a black male exited the Residence clenching a handgun and
started shooting. JS reported that he shot back at the black male with his Glock 17 (fifth
generation) and that he was shot during this exchange. JS said that his friend EF pulled
up in a vehicle and picked him up, and that he left his Glock at the scene. JS also said
that he and EF briefly went to a McDonalds in Tacoma before EF dropped him off at
Tacoma General Hospital. JS said they stopped at the McDonalds because they were
panicking and did not know where the hospital was located.

13. | The vehicle used to transport JS to Tacoma General Hospital was left at
Tacoma General and is the subject vehicle for which a search warrant is sought through
this application. PTPD had the vehicle impounded, and it has now been moved to the
FBI’s secure storage facility in Seattle. The vehicle is described as follows and a picture
of the vehicle taken at Tacoma General Hospital is included below:

A white 2011 Ford Fusion SE, Washington license plate number BYT5853,
VIN number 3FAHPOHA7BR123525, registered to Spencer Howard,
which was seized by the Puyallup Tribal Police Department for evidence
preservation and is currently located at the FBI’s secure storage facility in
Seattle, Washington.

AFFIDAVIT OF SA LISSA A. EASTVOLD-WALTON - 4 UNITED STATES ATTORNEY

USAO # 2021R00719 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 OarANI HD na FBP WW NY

NO NO NO NO WN NHN NHN NH KN RHR HR HF HF HF KF Fr Or Or ee
onnun fF WN KF DO WNI DB na BPW NY KY OS

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 9 of 14

 

14. JS was re-interviewed by law enforcement at St. Joseph Medical Center

later in the day on June 21, 2021. JS stated that he was at a memorial for his cousin who
was killed, getting drunk with a group of people. The group moved down to the
Residence, where SL was already located. JS reported that SL’s current boyfriend got
insecure and said he saw the boyfriend pull a gun first, which scared him. JS reported
that the boyfriend shot at him and then he shot back at the boyfriend.

15. | Law enforcement interviewed JS’s mother at the hospital. She reported that
JS had been with MB and EF on the night/morning in question, and that JS has a red
iPhone with a cracked screen and no case. A red cell phone that matches this description
is visible inside the subject vehicle on the floor between the passenger seat and the
passenger door. JS’s mother also told law enforcement that she believed SL shot JS
because a few months ago SL posted a photo on Snapchat of herself holding a rifle with a

caption saying she was going to shoot JS.

AFFIDAVIT OF SA LISSA A. EASTVOLD-WALTON - 5 UNITED STATES ATTORNEY

USAO # 2021R00719 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 10 of 14

16. Later in the morning on June 21, 2021, law enforcement located and
interviewed EF, the cousin of JS who dropped JS off at Tacoma General. EF did not
answer many questions, but did say that he was at the memorial when he heard gunshots.
EF reported that he then ran to his uncle’s house and picked up his cousin’s car, which he
used to pick up JS from the Residence. EF’s cousin, initials SH, is the registered owner
of the subject vehicle.

17. | Law enforcement ran database checks on the Glock 17 handgun recovered
from the scene. It was determined that the handgun was stolen from Port Orchard,
Washington. As noted above, JS admitted to law enforcement that he shot at TB with a
Glock 17 and that he left the Glock at the scene.

18. [have confirmed that JS and SL are enrolled members of the Puyallup
Tribe, and MB is an enrolled member of the Muckleshoot Tribe.

19. As discussed above, law enforcement has been given conflicting reports
about what occurred at the time of the shooting. There is no dispute, however, that both
JS and TB were shot with dangerous weapons and suffered serious bodily injury. I am
seeking the requested warrant to search the subject vehicle in an attempt to obtain further
evidence, including but not limited to forensic evidence (such as bodily fluids, DNA,
trace evidence, fingerprints, etc.), weapons, and digital devices, that may provide
additional information about what happened at the time of the shooting and leading up to
the shooting. Although the requested warrant seeks authority to seize digital devices
from the subject vehicle, it does not seek authority to search any such devices. Law
enforcement would not search any seized devices without first obtaining specific

authority to do so through a subsequent search warrant.

AFFIDAVIT OF SA LISSA A. EASTVOLD-WALTON - 6 UNITED STATES ATTORNEY

USAO # 2021R00719 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo ON Hn Nn FP WY N K&

NO NO NO NH NO YN ND NN NO KR KR KR KR RF KF RF Re Re
CONN nN BP WN KF DO hONIH HN BPW NY KF CO

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 11 of 14

CONCLUSION
20. For the foregoing reasons, I respectfully submit there is probable cause to
search the subject vehicle, more particularly described in Attachment “A” hereto, for the

evidence described in Attachment “B” hereto.

   

 

Lista A. Eastvold-Walton, Affiant
ederal Bureau of Investigation

The above-named agent provided a sworn statement attesting to the truth of the
contents of the foregoing affidavit by telephone on the 23rd day of June, 2021.

Suresh Dryche

 

THE HONORABLE THERESA L. FRICKE
United States Magistrate Judge

AFFIDAVIT OF SA LISSA A. EASTVOLD-WALTON - 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO # 2021R00719 SEATTLE, WASHINGTON 98101

(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 12 of 14

ATTACHMENT A
Description of Property to be Searched

A white 2011 Ford Fusion SE, Washington license plate number BYT5853,
VIN number 3FAHPOHA7BR123525, registered to Spencer Howard,
which was seized by the Puyallup Tribal Police Department for evidence
preservation and is currently located FBI’s secure storage facility in Seattle,

Washington.
ATTACHMENT A - 1 UNITED STATES ATTORNEY
USAO # 2021R00719 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 13 of 14

ATTACHMENT B

Description of Items to be Searched for and Seized

This warrant authorizes the government to search for and seize:

1. Evidence, instrumentalities, and/or fruits of the violation of Title 18, United

States Code, Sections 113(a)(3) and (a)(6) (assault with a dangerous weapon and assault

resulting in serious bodily injury) or 922(j) (possession of a stolen firearm), including but

not limited to the following items:

Firearms and firearms-related items, including but not limited to shells,
casings, magazines, ammunition, and holsters, or other dangerous
weapons;

Items of personal property that tend to identify the person(s) in

control or ownership of the vehicle, including but not limited to
photographs, mail, identification documents, and keys;

Electronic devices, such as cell phones (the government would not
search any such devices without first securing a separate search
warrant);

Bodily (serological) fluids, including but not limited to blood and saliva,
and items which may contain such fluids, including but not limited to
clothing, shoes, and floor and vehicle surfaces;

Firearms or explosive residue, including any items or surfaces which
may contain such residue;

DNA evidence, including any items which may contain DNA of the
perpetrator(s), witness(es) or victim(s);

Trace evidence, including but not limited to flesh, hair and skin, and
items which may contain such trace evidence, including but not limited

to fabric, shoes and clothing;

ATTACHMENT B - 1 UNITED STATES ATTORNEY
USAO # 2021R00719 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 OanANnI Dn FP W NY

NO NO WN HN HN NH HN NHN KN HR HR Re Re eR FF FF Re
oN DN WN BP WN Ke TODO WN HD Nn BPW NY KF SC

 

 

Case 3:21-mj-05138-TLF Document1 Filed 06/23/21 Page 14 of 14

e Control samples for comparison analyses, including but not limited to
carpet and fabric.
e Latent fingerprints, including surfaces which may contain latent
fingerprints;
e Major or “full” inked case fingerprints, including all palm surfaces
of possible perpetrator(s), witness(es) or victim(s) for comparison

analysis.

ATTACHMENT B - 2 UNITED STATES ATTORNEY

USAO # 2021R00719 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
